Per Curiam.
This cause was tried before the report of Lightner v. Mooney, (10 Watts 407), was published ; else it would doubtless have been decided differently, so far as regards the point before us. There we held that where neither deed has been recorded within the six months, the first will prevail if it has been first recorded ; indeed such expressly is the provision of the statute which precludes a grantee from insisting on want of record notice to himself, where he has not done what the law enjoins to give notice to those who may come after him. Here there was no question of possession to take the case out of the rule; and we are bound to send the record back for another trial.
Judgment reversed, and a venire de novo awarded.